Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise covered by ¡the appeals for reappraisement enumerated in the attached Schedule “A”, exported from Hong Kong, B.C.C., consists of artificial flowers, and that, at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, were the invoice unit prices, plus cartage and Coolie Hire, hauling and lighterage, insurance from godown to vessel and storage as invoiced, net packed.
2. That all the merchandise covered by the appeals for reappraisement was entered subsequent to February 27, 1958.
3. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6 (a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the appeals for reappraisement enumerated in the attached Schedule “A” may be deemed submitted for decision on the foregoing stipulation.
Upon the agreed facts, and on examination of the official court files, I find and hold that the imported merchandise consists of artificial flowers exported from Hong Kong after February 27,1958; that said merchandise is not on the final list of articles promulgated by the Secretary of the Treasury in 93 Treas. Dec. 14, T.D. 54521; that said merchandise is subject to appraisement under section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165; that the price at the time of exportation to the United States, at which such or similar artificial flowers were freely sold or offered for sale in the principal markets of Hong Kong, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed *787ready for shipment to the United States, are the invoice unit price in each reappraisement appeal, plus cartage and coolie hire, hauling and lighterage, insurance from godown to vessel and storage as invoiced, net, packed.
Judgment will be entered accordingly.